 

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”), dated as of December 30, 2016, is by
and among each of Randall D. Satin and Lawrence Merson (each, a “Seller” and,
collectively, the “Sellers”); Tarsier Ltd., a Delaware corporation ( “Buyer”);
and Westerman Ball Ederer Miller & Sharfstein, LLP and its agents (“Westerman
Ball” or the “Escrow Agent”). Reference is made to that certain Stock Purchase
Agreement dated as of December 30, 2016 (the “Purchase Agreement”) by and
between Sellers and Buyer. Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed thereto in the Purchase Agreement.

 

WHEREAS, subject to the terms and conditions set forth in the Purchase
Agreement, Sellers are selling to Purchaser the Target Shares;

 

WHEREAS, as part of the transactions contemplated by the Purchase Agreement,
Purchaser is delivering to Escrow Agent the Buyer Shares to be held and released
pursuant to the provisions of this Agreement;

 

WHEREAS, Westerman Ball has agreed to act as escrow agent for such purpose in
accordance with the terms set forth below;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other good and valuable consideration, receipt and adequacy of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. On the date hereof, Purchaser shall deposit Six Hundred Thousand and 00/100
(600,000.00) shares of Purchaser’s common stock (such shares are hereinafter
referred to as the “Escrowed Shares”) with the Escrow Agent. The Escrowed Shares
shall be distributed by the Escrow Agent as directed by the joint written
instructions of Sellers and Buyer to the Escrow Agent, which joint written
instructions shall be delivered by Sellers and Buyer pursuant to and in
accordance with the provisions of Section 5(l) of the Purchase Agreement.

 

 1 

  

 

2. Sellers and Buyer, jointly and severally, agree to indemnify and hold the
Escrow Agent harmless from and against all liability, claim, loss, cost, expense
or damage (including without limitation attorneys’ fees) arising out of the
performance of its duties hereunder except for those matters arising out of the
Escrow Agent’s gross negligence or willful misconduct. The fact that Escrow
Agent is the attorney for Buyer shall not disqualify Escrow Agent from
representing Buyer in any dispute between the parties hereto or otherwise. If
any disagreement should arise as to the disposition of the Escrowed Shares, the
Escrow Agent may retain the Escrowed Shares or deposit the Escrowed Shares with
a court of competent jurisdiction to await determination or an accord and mutual
written agreement of Sellers and Buyer with respect to the disposition of the
Escrowed Shares. If the Escrowed Shares are deposited with a court of competent
jurisdiction, the Escrow Agent shall have no further obligation under this
Agreement.

 

3. The duties of Escrow Agent are subject to the following provisions that are
expressly approved by Sellers and Buyer: (i) Escrow Agent shall act as a
depository only and shall not be responsible or liable in any manner for the
sufficiency or accuracy of the form, execution or validity or any documents
delivered to Escrow Agent hereunder or the identity, authority or rights of the
persons executing or delivering or purporting to execute or deliver any such
document. Escrow Agent’s duties hereunder are limited to those expressly set
forth herein with respect to Escrow Agent’s receipt of the Escrowed Shares and
the delivery of the same in accordance herewith, (ii) Escrow Agent shall not be
liable for any act or omission done in good faith, or for any claim, demand,
loss or damage made or suffered by any party to this Agreement, excepting such
as may arise through or be caused by Escrow Agent’s willful misconduct or gross
negligence, and (iii) Escrow Agent shall have no obligation with respect to the
Escrowed Shares until the physical stock certificates representing the same have
been received by Escrow Agent. Escrow Agent is authorized to rely on any
document believed by Escrow Agent to be authentic in making any delivery of the
Escrowed Shares hereunder.

 

 2 

  

 

4. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws principles.

 

5. All notices, requests, demands, claims and other communications under this
Agreement will be in writing and will be deemed to have been duly given (a) when
delivered personally to the recipient, (b) one (1) business day after being sent
to the recipient by reputable overnight courier service (charges prepaid), or
(c) four (4) business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and in each case
addressed to the intended recipient as set forth below.

 

  To Westerman Ball: Westerman Ball Ederer Miller Zucker & Sharfstein, LLP    
1201 RXR Plaza     Uniondale, New York 11556     Attention: Alan C. Ederer, Esq.
        To Sellers: Mr. Randall D. Satin     9 Tyler Road     Scarsdale, NY
10583         And: Mr. Lawrence Merson     132 Saxon Woods Road     Scarsdale,
NY 10583         To Buyer: Tarsier Ltd.     475 Park Avenue, 30th Floor     New
York, NY 10016     Attn: Mr. Isaac Sutton         With a copy to: Westerman Ball
Ederer Miller & Sharfstein, LLP     1201 RXR Plaza     Uniondale, New York 11556
    Attention: Alan C. Ederer, Esq.

 



 3 

  

 

Any party may change the foregoing notice address by sending written notice of
such change as provided above.

 

6. This Agreement contains the entire agreement among the parties hereto with
respect to the subject matter hereof, and supersedes all prior written
agreements and negotiations and oral understandings, if any, relating to the
subject matter hereof and may not be amended, supplemented or discharged except
by performance or by an instrument in writing signed by all of the parties
hereto.

 

7. This Agreement may be executed in any number of counterparts and with
counterpart signature pages delivered via facsimile or other electronic
transmission, and each such counterpart and counterpart signature page shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 4 

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above-written.

 

BUYER:       TARSIER LTD.,   a Delaware corporation         By: /s/ Isaac Sutton
  Name: Isaac Sutton   Title: President       SELLERS:       /s/ Randall D.
Satin   Mr. Randall D. Satin,   an individual       /s/ Lawrence Merson   Mr.
Lawrence Merson,   an individual       ESCROW AGENT:       Westerman Ball Ederer
Miller Zucker & Sharfstein, LLP         By: /s/ Alan C. Ederer   Name: Alan C.
Ederer   Title: Partner  

 

 5 

  

 

